DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election with traverse of Group I, Claim 1-4 in the reply filed on 10/11/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of one group of claims would necessarily encompass the search and examination of the other groups of claims.  This is not found persuasive because Groups I and I are drawn to different classes of inventions, i.e. a water-based pigment dispersion and a method of producing the water-based pigment dispersion and therefore necessarily requires a different search.
The requirement is still deemed proper and is therefore made FINAL.
	
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites “wherein the mass ratio between the pigment (A) and the pigment dispersing resin (B) [the pigment dispersion resin (B)/the pigment (A)] is in a range of 0.1 to 0.7” which renders the scope of the claim confusing for the following reasons. By reciting the mass ratio between pigment (A) and pigment-dispersing ring (B), it is understood that the ratio of pigment (A) to pigment dispersing resin (B) is pigment (A) / pigment-dispersing ring (B). However, the claim recites the ratio brackets, i.e. “[the pigment dispersion resin (B)/the pigment (A)]” which is opposite of that recited in the claims. Furthermore, by reciting the subject matter in brackets it appears that this is parenthetical subject matter and thereof optional. Accordingly, it is unclear which ratio is recited in the claims, i.e. the mass ratio between pigment (A) and pigment-dispersing ring (B) or the pigment dispersion resin (B)/the pigment (A). In the interests of compact prosecution pending rectification/clarification of the above, in the rejection set forth below, the address the claimed ratio based on the subject matter as set forth in the brackets.

Claim 4 recites “wherein the mass ratio between the pigment (A) and the water-soluble organic solvent [the water-soluble organic solvent/the pigment (A)] is in a range of 0.4 to 1.5” which renders the scope of the claim confusing for the following reasons. By reciting the mass ratio between pigment (A) and the water-soluble organic solvent, it is understood that the ratio of pigment (A) to the water-soluble organic solvent is pigment (A) / the water-soluble organic solvent. However, the claim recites the ratio brackets, i.e. “the water-soluble organic solvent /the pigment (A)]” which is opposite of that recited in the claims. Furthermore, by reciting the subject matter in brackets it appears that this is parenthetical subject matter and thereof optional. Accordingly, it is unclear which ratio is recited in the claims, i.e. the mass ratio between pigment (A) and the water-soluble organic solvent or the water-soluble organic solvent /the pigment (A). In the interests of compact prosecution pending rectification/clarification of the above, in the rejection set forth below, the address the claimed ratio based on the subject matter as set forth in the brackets.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiji et al (US 2009/0252875).

Regarding claim 1, Ishiji et al discloses a pigment dispersion comprising C.I. Pigment Orange 64 ([0061]), disclosed as a water-insoluble colorant, a polymeric pigment dispersant (Abstract and [0011]), and water ([0068]). Given that the reference discloses water as medium for the pigment dispersion, it is clear that the reference discloses a water-based pigment dispersion as recited in the present claims. The acid value of the polymeric dispersant is 140 to 240 mg KOH/g, overlapping the recited range of 50 to 200 mg KOH/g  ([0022]).
The pigment has an average particle size from 5 to 50 nm ([0096]). It is recognized that the present claims require the pigment size in terms of a primary particle size of 150 nm or less. However, given the breadth of the range of 5 to 50 nm average particle size disclosed by the reference, it is the Examiner’s position absent evidence to the contrary that the average particle size of the pigment disclosed by reference falls within the recited primary particle size of 150 nm or less recited in the present claims.
While the reference discloses a polymeric dispersant, the reference does not disclose that this polymer is a radical polymer as recited in the present claims. The instant Specification does not provide a working or technical definition of what is encompassed by “radical polymer”, and therefore, it is the Examiner’s position that “radical polymer” as recited in the present claims is drawn to a polymer obtained by radical polymerization. To that end, although the reference does not disclose that the polymer is obtained by radical polymerization, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that the reference meets the requirements of the claimed composition, Ishiji et al clearly meet the requirements of present claims.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Ishiji et al teaches all the claim limitations as set forth above. Additionally, it is noted that Example 1 ([01108]) discloses the polymer dispersant (D-1) with a molecular weight of 18,000. This polymer dispersant comprises the following monomer units ([0050]):

    PNG
    media_image1.png
    286
    456
    media_image1.png
    Greyscale
,
where the first two (2) monomer units are derived from styrene and have molecular masses of 449.8 and 104,14 g/mol, respectively; the third monomer corresponds to acrylic acid and has a molecular mass of 72.06 g/mol. Based on the subscripts of these repeat units, it is clear that the styrene derived monomers comprise greater than 50 mass % of the polymer dispersant, within the range of 50 mass % or more.

Regarding claim 3, Ishiji et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ratio of the polymer dispersant is 0.05 or more relative to 1 mass part of the pigment, overlapping the recited ratio range of [0.1 – 0.7] : 1 ([0047]).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 4, Ishiji et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the amount of pigment in the dispersion is 0.01 to 30 mass % ([0062]), while the amount of a water-soluble organic solvent such as ethanol is 0.1 to 50 mass % ([0068]). Accordingly, the ratio of organic solvent to pigment is [0.1 – 50] : [30 - 0.01] or [0.003 – 5,000] : 1, overlapping the recited range of [0.4 – 1.5] : 1.
Alternatively, the ratio of organic solvent to pigment in the reference can be expressed as [0.1 – 50] : [0.01 – 30], which yields an organic solvent to pigment ratio of [10 – 1.6] : 1. Thus, the only deficiency of reference is that the reference discloses a solvent to pigment ratio of [10 – 1.6] : 1, while the present claims require a ratio of [04. – 1.5] : 1. It is apparent, however, that the instantly claimed solvent to pigment ratio and that taught by the reference are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the solvent to pigment ratio disclosed by the reference and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the solvent to pigment ratio, it therefore would have been obvious to one of ordinary skill in the art that the solvent to pigment ratio disclosed in the present claims is but an obvious variant of the solvent to pigment ratio disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767